DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 8 are objected to because of the following informalities: In claim 4, line 2, “form” should be “from”. In claim 8, line 2, “and covering on an electronic panel” should be “and covering an electronic panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16 there is no antecedent basis for the term “the second connection surface”. It appears claim 16 should depend from claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al(US20210329802).
[claim 1] Kim teaches a device stand for supporting an electronic panel(1) that is covered by a rear panel(100), the device stand comprising, a first stand surface(front face of 220 engaging 120 in figure 5B) having a plurality of first stand holes(221) I a first hole group located thereon, and a second stand surface(side surface of 220) intersecting the first stand surface and including a plurality of second stand holes(214) in a second group located thereon, wherein the device stand is removably coupled to the rear panel through the plurality of first stand holes when the electronic panel is disposed on a first plane(fig 5B) and the device stand is removably coupled to the rear panel through the plurality of second stand holes when the electronic panel is mounted on a second plane different from the first plane(fig 4C). 
[claim 2] wherein each of a plurality of cover connection pins(S in figure 5B) is inserted into the rear panel and a corresponding one of the plurality of first stand holes when the electronic panel is disposed on the first plane. 
[claim 3] wherein each of a plurality of bracket connection pins(S in figure 4C) is inserted into the rear panel and a corresponding one of the plurality of second stand holes when the electronic panel is mounted on the second plane. 
[claim 5] further comprising a stand connection(220) having the plurality of first stand holes and the plurality of second stand holes and removably coupled to the rear panel through one of the first hole group and the second hole group, a stand arm(240) coupled to the stand connection, and a stand base(230) coupled to the stand arm, wherein the stand base is in contact with the first plane when the electronic panel is disposed on the first plane. 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Shaughnessy et al(US10820435).
[claim 8] O’Shaughnessy teaches an electronic device(as seen in figures 20,30), comprising a rear panel(100) having a rear cover and a device bracket(2066) and covering an electronic panel, and a device stand(106,108) removably coupled to one of the rear cover and the device bracket, wherein the device stand is coupled to the rear cover when the electronic device is disposed on a first plane(fig 20), and the device stand is coupled to the device bracket when the electronic device is mounting on a second plane different from the first plane(fig 30). 
[claim 9] wherein the device stand comprises a stand connection(218) removably coupled to the rear cover when the electronic device is disposed on the first plane and removably coupled to the device bracket when the electronic device is mounted on the second plane, a stand arm(flat portion under 218) and a stand base(632,634) coupled to the stand arm, wherein the stand base is in contact with the first plane when the electronic device is disposed on the first plane. 
[claim 10] wherein the stand connection includes a first connection surface(1126) and a second connection surface(1228) different from the first connection surface, and the rear cover is coupled to the first connection surface when the stand connection is coupled to the rear cover. 


Allowable Subject Matter
Claims 4,6,7,11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above claim objections and the 112 rejection of claims 16-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10674616, US10228088, US9581284, US9456262, US20160076691, US9072379, US7495897.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632